Exhibit 10.35
 
EIGHTH AMENDMENT AND RESTATEMENT OF
LOAN AGREEMENT AND PROMISSORY NOTE
 
THIS EIGHTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND PROMISSORY NOTE
(“Amendment and Note Restatement”) by and among BLINK COUTURE, INC., a Delaware
corporation (the "Maker") and CHARLES C. STEPHENSON, JR. and CYNTHIA S. FIELD
(the “Payees”), entered into as of January 31, 2014.   Each of the Maker and the
Payees are referred to herein as a “Party”, and collectively as the “Parties.”


WHEREAS, on January 31, 2009, the Maker entered into a Loan Agreement and
Promissory Note (the “Original Note”) with Fountainhead Capital Management
Limited (“Fountainhead”), which Original Note was amended by a First Amendment
to Loan Agreement and Promissory Note, dated as of April 30, 2009, and
subsequently amended by a Second Amendment to Loan Agreement and Promissory
Note, dated as of July 31, 2010, and then further amended by a Third Amendment
to Loan Agreement and Promissory Note, dated as of October 31, 2009, in each
case increasing the principal amount of the Original Note (collectively referred
to hereafter as the “Fountainhead Note Amendments”) and the Original Note; and


WHEREAS, the Original Note and the Fountainhead Note Amendments were further
amended and restated by the Fourth Amendment (defined hereafter), the Fifth
Amendment (defined hereafter), the Sixth Amendment (defined hereafter), and the
Seventh Amendment (defined hereafter);  and


WHEREAS, on December 29, 2009, in connection with certain transactions,
Fountainhead assigned all of its right, title and interest in and to the
Original Note, along with the Fountainhead Note Amendments including, without
limitation, the payment of all amounts due and payable thereunder, to Regent
Private Capital, LLC (“Regent”); and


WHEREAS, pursuant to the provisions of the Original Note and the Fountainhead
Note Amendments, all outstanding principal and accrued interest thereon became
due and payable on or before January 31, 2010; and


WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2010; and


WHEREAS, Regent and the Maker entered into a Fourth Amendment and Restatement of
Loan Agreement to Promissory Note (the “Fourth Amendment”) to, among other
things, further extend the maturity date of the of the Original Note (as further
amended, from time to time, being hereinafter referred to as the “Note”) to
January 31, 2011, and to increase the principal sum due and payable under the
Note; and


WHEREAS, Regent and Maker, during 2010, also entered into three supplements to
the Fourth Amendment, further increasing the principal sum due and payable under
the Note; and


 WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2011; and


WHEREAS, Regent elected not to declare the Maker in default under the terms of
the Note, as permitted pursuant to Paragraph 5 of the Original Note and
Paragraph 6 of the Fourth Amendment, but instead entered into a Fifth Amendment
and Restatement of Loan Agreement to Promissory Note (the “Fifth Amendment”) to,
among other things, further extend the maturity date of the Note to January 31,
2012, and to increase the principal sum due and payable under the Note; and


WHEREAS, Regent and Maker, during 2011, also entered into three supplements to
the Fifth Amendment, further increasing the principal sum due and payable under
the Note; and


 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2012; and


WHEREAS, Regent elected not to declare the Maker in default under the terms of
the Note, as permitted pursuant to Paragraph 5 of the Original Note and
Paragraph 6 of the Fifth Amendment, but instead entered into a Sixth Amendment
and Note Restatement (“Sixth Amendment”) to, among other things, further extend
the maturity date of the Note to January 31, 2013, and to increase the principal
sum due and payable under the Note; and


WHEREAS, Regent and Maker, during 2012, also entered into four supplements to
the Sixth Amendment, further increasing the principal sum due and payable under
the Note; and


WHEREAS, effective as of December 31, 2012, Regent assigned all of its right,
title and interest in and to the Note to the Payees, pursuant to the Assignments
annexed hereto as Exhibit A and Exhibit B, respectively; and


WHEREAS, the Payees, in connection with such assignment, entered into a Seventh
Amendment and Note Restatement (“Seventh Amendment”) to, among other things,
further extend the maturity date of the Note to January 31, 2014, and to
increase the principal sum due and payable under the Note; and


WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2014; and


WHEREAS, the Payees elected not to declare the Maker in default under the terms
of the Note, as permitted pursuant to Paragraph 5 of the Original Note and
Paragraph 6 of the Seventh Amendment, but instead, have agreed to enter into
this Amendment and Note Restatement to, among other things, further extend the
maturity date of the Note to January 31, 2015, and to increase the principal sum
due and payable under the Note;


NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:


1.           Extension of Maturity Date.  Effective as of January 31, 2014, the
maturity date of the Original Note, which was January 31, 2010, and which was
previously extended to January 31, 2011, pursuant to the terms and conditions of
the Fourth Amendment, and to January 31, 2012, pursuant to the terms and
conditions of the Fifth Amendment, and to January 31, 2013, pursuant to the
terms and conditions of the Sixth Amendment, and to January 31, 2014, pursuant
to the terms and conditions of the Seventh Amendment, shall be extended through
and until January 31, 2015, upon which date the Maker unconditionally promises
to pay to the order of the Payees, the principal sum then outstanding under this
Note together with accrued interest thereon.


2.  Outstanding Principal and Accrued Interest.  The Parties hereby agree that
at January 31, 2014, the outstanding principal and accrued but unpaid interest
owed to the Payees is as follows:
 
Payee
 
Outstanding Principal
   
Accrued Interest
 
Charles C. Stephenson, Jr.
  $ 192,898.99     $ 35,730  
Cynthia S. Field
  $ 192,898.99     $ 35,730  



 
2

--------------------------------------------------------------------------------

 
 
3.  Interest.  Unpaid principal of this Note shall bear interest (computed on
the basis of a year of 365 days of actual days elapsed) of 6% per annum in cash
or kind, from the date hereof until such principal is paid.
 
4.   Prepayment.  The Maker shall have the option to prepay any or all of the
principal amount due here­under, without penalty, at any time, together with
interest accrued thereon to the date of such prepayment, provided, however, that
any such payments shall be made to both Payees on a pari pasu basis.
 
5.  Place of Payment.  All amounts payable hereunder shall be payable to the
Payees and delivered c/o Regent Private Capital II, LLC, 5727 S. Lewis Avenue,
Suite 210 Tulsa, OK 74105, unless another place of payment shall be specified in
writing by either Payee, as applicable.
 
6.  Event of Default.  It shall be an event of default (“Event of Default”), and
the then unpaid portion of this Note shall become immediately due and payable,
at the election of Payees, upon the occurrence of any of the following events:
 
                       (a) any failure on the part of Maker to make any payment
hereunder when due, whether by acceleration or otherwise;
 
                       (b) Maker shall commence (or take any action for the
purpose of commencing) any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, moratorium or similar law or statute; or
 
                       (c) a proceeding shall be commenced against Maker under
any bankruptcy, reorganization, arrangement, readjustment of debt, moratorium or
similar law or statute and relief is ordered against Maker, or the proceeding is
controverted but is not dismissed within sixty (60) days after the commencement
thereof.


7.           No Waiver; Remedies.  No failure on the part of the Payees or any
other holder(s) of this Note to exercise and no delay in exercising any right,
remedy or power hereunder or under any other document or agreement executed in
connection herewith shall operate as a waiver thereof, nor shall any single or
partial exercise by the Payees or any other holder(s) of this Note of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.


8.           Enforceability.  This Note shall be binding upon the Maker and the
Maker’s successors and assigns.


9.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding the conflicts of
laws principles thereof.


10.          Severability.   In the event that any one or more of the provisions
of this Note shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part, or in any respect, or in the event that any
one or more of the provisions of this Note shall operate, or would prospectively
operate, to invalidate this Note, then, and in any such event, such provision or
provisions only shall be deemed null and void and of no force or effect and
shall not affect any other provision of this Note, and the remaining provisions
of this Note shall remain operative and in full force and effect, shall be
valid, legal and enforceable, and shall in no way be affected, prejudiced or
disturbed thereby.


11.           Usury.  All agreements between the Maker and the Payees, whether
now existing or hereafter arising and whether written or oral, are expressly
limited so that in no contingency or event whatsoever, whether by acceleration
of the maturity of this Note or otherwise, shall the amount paid, or agreed to
be paid, to the Maker, or any other holder(s) of this Note, for the use,
forbearance or detention of the money to be loaned hereunder or otherwise,
exceed the maximum amount permissible under applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
12.       Assignment.  Subject to applicable federal and state securities laws,
each Payee may assign his or her interest in this Note without first obtaining
the consent of the Maker.


13.      Certain Waivers.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
MAKER, AND ALL OTHERS THAT MAY BECOME LIABLE FOR ALL OR ANY PART OF THE
OBLIGATIONS EVIDENCED BY THIS NOTE, HEREBY WAIVES PRESENTMENT, DEMAND, NOTICE OF
NONPAYMENT, PROTEST AND ALL OTHER DEMANDS AND NOTICES IN CONNECTION WITH THE
DELIVERY, ACCEPTANCE, PERFORMANCE OR ENFORCEMENT OF THIS NOTE, AND DOES HEREBY
CONSENT TO ANY NUMBER OF RENEWALS OR EXTENSIONS OF THE TIME OF PAYMENT HEREOF
AND AGREE THAT ANY SUCH RENEWALS OR EXTENSIONS MAY BE MADE WITHOUT NOTICE TO ANY
SUCH PERSONS AND WITHOUT AFFECTING THEIR LIABILITY HEREIN AND DO FURTHER CONSENT
TO THE RELEASE OF ANY PERSON LIABLE WITH RESPECT TO FAILURE TO GIVE SUCH NOTICE,
(ALL WITHOUT AFFECTING THE LIABILITY OF THE OTHER PERSONS, FIRMS, OR
CORPORATIONS LIABLE FOR THE PAYMENT OF THIS NOTE).


14.      Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE MAKER HEREBY KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY AND THE
RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING UNDER OR OUT OF OR
OTHERWISE RELATED TO OR CONNECTED WITH THIS NOTE OR ANY RELATED DOCUMENT.


15.  Miscellaneous.  If any payment of principal or interest on this Note shall
become due on a Saturday, Sunday, or a public holiday under the laws of the
State of Delaware, such payment shall be made on the next succeeding business
day and such extension of time shall be included in computing interest in
connection with such payment.  Upon payment in full of all aggregate unpaid
principal and interest payable hereunder, this Note shall be surrendered to the
Maker for cancellation.
 
16.  Fees and Expenses. The Maker shall reimburse the Payees for all fees in
connection with the documentation and administration of this Note upon an
invoice being provided by the Payees.
 
17.  Entire Agreement.  This Amendment and Note Restatement shall set forth the
entire agreement of the Parties with respect to the subject matter contained
herein and shall replace all prior agreements and understandings relating to the
subject matter contained herein, whether oral or written, including without
limitation the Original Note and amendments thereto.
 




















Signature Page Follows




 
4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Maker has caused this Eighth Amendment and Restatement
of Loan Agreement and Promissory Note to be duly executed and delivered as of
the day and year first written above.
 

 
BLINK COUTURE, INC.
         
 
By:
/s/ Lawrence Field      
Name: Lawrence Field
     
Title: President & CEO
         

       
 
By:
/s/ Charles C. Stephenson, Jr.      
CHARLES C. STEPHENSON, JR.
                 

             
 
By:
/s/ Cynthia S. Field      
CYNTHIA S. FIELD
                 


 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Assignment to Charles C. Stephenson, Jr.




Attached


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B




Assignment to Cynthia S. Field




Attached

